internal_revenue_service department of the index no attn legend washington oc contact person telephone number in reference to date t ep ra t1 dec bankk cccccssecscsseseseeesessescecseessesecseenseeereseaessenseaes decedent ccccsccsscescercessersesssrseecsnessessesseseessesees dear mr this is in response to a letter dated date as supplemented by letter dated date submitted on your behalf by your authorized representative requesting rulings regarding the tax treatment of the transaction described below submitted in support of your request the following facts and representations were decedent died on date at the time of decedent’s death he owned ira a and designated his surviving_spouse as the beneficiary of ira a the surviving_spouse withdrew the assets in the ira on date and redeposited into ira a a portion of the assets on date less than days after the day of withdrawal based on the facts and representations submitted you request the following rulings that the surviving_spouse was the distributee of ira a as that terms is used in sec_408 of the internal_revenue_code the code ira a is not an inherited ira under sec_408 the withdraw and redeposit of the assets in ira a constituted a partial spousal_rollover under code sec_408 and d and neither the estate of the decedent nor the surviving_spouse is required to include in gross_income for the year of the withdrawal the portion of the proceeds of ira a which was timely rolled over into ira a with respect to your ruling requests sec_408 of the code provides that except as otherwise provided any amount_paid or distributed from an ira is includible in gross_income by the distributee sec_408 of the code provides that paragraph does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received is paid into an ira for the benefit of such individual not later than the day after the day on which the payment is received sec_408 of the code provides that in the case of an inherited ira the rollover provisions of sec_408 do not apply to any amount received by a beneficiary from such an jra account sec_408 of the code further provides that an ira is treated as inherited if the individual for whose benefit the ira is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual sec_408 of the code provides that a portion of the amount received from an ira may be paid into an ira if the requirements of sec_408 are otherwise satisfied in this case the sole beneficiary of ira a was the surviving_spouse of the decedent in the surviving_spouse received a distribution of the ira a account balance and within days of the date of withdrawal rolled over into ira a a portion of her distribution since code sec_408 does not preclude a rollover of an ira distribution into the same ira from which the distribution was made we conclude as follows the surviving_spouse was the distributee of ira a as that term is used in code sec_408 ira a is not an inherited ira under sec_408 the redeposit of a portion of the proceeds into ira a within days from the day of withdrawal constituted a partial spousal_rollover under sec_408 and d and neither the estate of the decedent nor the surviving_spouse is required to include in gross_income in the year of the withdrawal the portion of the proceeds from ira a that was timely rolled over into ira a the above rulings are based on the assumption that ira a is a valid ira under sec_408 of the code at all times relevant to the transaction the above rulings are directed only to the taxpayer who requested them sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours signed john swirca john swieca manager employee_plans technical group enclosures deleted copy of letter_ruling notice ce
